Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 1 of 57 PageID: 11555



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

  IQVIA INC. and IMS SOFTWARE                   )   Case No.: 2:17-cv-00177-CCC-MF
  SERVICES, LTD.,                               )
                                                )   Hon. Claire C. Cecchi, U.S.D.J.
                Plaintiffs /                    )   Hon. Mark Falk, U.S.M.J.
                Counterclaim–Defendants,        )   Hon. Dennis M. Cavanaugh, Ret. U.S.D.J.
         v.                                     )
                                                )   [HIGHLY CONFIDENTIAL]
  VEEVA SYSTEMS INC.,                           )
                                                )
                Defendant /                     )
                Counterclaim–Plaintiff.         )   Motion Return Date: July 6, 2020
                                                )
                                                )   Document filed electronically.



                   VEEVA SYSTEMS INC.’S BRIEF IN OPPOSITION TO
                       PLAINTIFFS’ MOTION FOR SANCTIONS



   Arnold B. Calmann                            James T. Southwick
   SAIBER LLC                                   SUSMAN GODFREY L.L.P.
   One Gateway Center, 10th Floor, Suite 1000   1000 Louisiana, Suite 5100
   Newark, New Jersey 07102                     Houston, Texas 77002-5096
   Tel.: (973) 622-3333                         Tel.: (713) 651-9366
   Email: abc@saiber.com                        Email: jsouthwick@susmangodfrey.com

   Steven F. Benz                               Charles T. Graves
   KELLOGG, HANSEN, TODD,                       WILSON SONSINI
     FIGEL & FREDERICK, P.L.L.C.                 GOODRICH & ROSATI PC
   1615 M Street, N.W., Suite 400               One Market Plaza, Spear Tower, Suite 3300
   Washington, D.C. 20036                       San Francisco, California 94105
   Tel.: (202) 326-7900                         Tel.: (415) 947-2000
   Email: sbenz@kellogghansen.com               Email: tgraves@wsgr.com

               Counsel for Defendant / Counterclaim-Plaintiff Veeva Systems Inc.
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 2 of 57 PageID: 11556



                                                     TABLE OF CONTENTS
                                                                                                                                             PAGE

  TABLES OF AUTHORITIES ....................................................................................................... iii

  INTRODUCTION ...........................................................................................................................1

  BACKGROUND .............................................................................................................................7

  I.        VEEVA LAUNCHES GROUNDBREAKING LIFE SCIENCES CLOUD
            SOFTWARE ........................................................................................................................7

  II.       RATHER THAN DEVELOPING ITS OWN SUPERIOR SOFTWARE,
            IQVIA WEAPONIZES ITS TPA POLICY TO STIFLE COMPETITION ........................8

  III.      IQVIA CONCOCTS AN “IP PROTECTION” PRETEXT FOR ITS
            EXCLUSIONARY TPA POLICY ....................................................................................11

  IV.       DESPITE IQVIA’S SUBTERFUGE,                                                                                         ..................14

  V.
                                                               .....................................................................................17

  VI.       STUCK WITHOUT ANY VIABLE IP JUSTIFICATION TO DENY
            CUSTOMERS TPAS, IQVIA DERAILS NEGOTIATIONS WITH
            VEEVA BY FILING A SURPRISE LAWSUIT DESIGNED TO
            MAINTAIN ITS MONOPOLIES......................................................................................19

  VII.      RESPONDING TO IQVIA’S LAWSUIT, VEEVA INSTITUTES A
            COMPREHENSIVE GLOBAL LITIGATION HOLD AND PRODUCES
            WORKING COPIES OF ITS SOFTWARE TO A DIRECT COMPETITOR .................20

  LEGAL STANDARD ....................................................................................................................21

  ARGUMENT .................................................................................................................................23

  I.        VEEVA’S PRE-LITIGATION DELETIONS IN THE ORDINARY
            COURSE OF ITS BUSINESS WERE NOT SPOLIATION .............................................25

            A.         Veeva Could Not Reasonably Have Anticipated Litigation Until
                       IQVIA Filed Suit in January 2017 .........................................................................25

                       1.         The Parties’ Substantial Progress Toward a TPA Resolution
                                  in Fall 2015 Disproves That Veeva Could Have Anticipated
                                  Litigation ....................................................................................................26

                       2.         Veeva’s September 2015 Discovery of
                                            Did Not Create a Reasonable Expectation of
                                  Litigation ....................................................................................................29


  VEEVA’S OPP. TO MOT. FOR SANCTIONS                                                             CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 3 of 57 PageID: 11557



                       3.         Veeva’s May 2016 Discovery of                          Did
                                  Not Create a Reasonable Anticipation of Litigation ..................................31

                       4.         Veeva’s Mistaken, and then Corrected, “Work Product”
                                  Designations Do Not Support Veeva’s Reasonable
                                  Anticipation of Litigation in September 2015 ...........................................33

            B.         IQVIA Fails To Demonstrate the Relevance of Much of the Deleted
                       Customer Data .......................................................................................................34

            C.         IQVIA Cannot Demonstrate That Veeva Deleted Information
                       “with Intent To Deprive [IQVIA] of Use in Litigation” ........................................36

            D.         Veeva Produced Much of the Information It Allegedly “Deleted”
                       Pre-litigation ..........................................................................................................38

                       1.         Far from Intentionally Deleting Customer Data To Deprive
                                  IQVIA of Evidence, Veeva Produced Customer Data as
                                  Email Attachments .....................................................................................39

                       2.         Veeva Produced          January 2014–May 2015 Emails
                                  from Other Custodians’ Files .....................................................................39

            E.         IQVIA’s Actions in 2015-2016 Reveal That, if Any Party Should
                       Have Anticipated Litigation, It Was IQVIA ..........................................................40

                       1.         IQVIA Prepared for Litigation in May 2015,              Months
                                  Before Instituting a Litigation Hold...........................................................40

                       2.         IQVIA Destroyed Key Evidence During the                      Months
                                  Before Its Litigation Hold ..........................................................................42

  II.       IQVIA HAS NOT MET ITS BURDEN TO SHOW THAT ANY POST-
            JANUARY 2017 DELETIONS WARRANT SANCTIONS ............................................43

            A.         Information Contained in the                             Database Was Erased in the
                       Routine Course of Business, and Its Substance Largely Has Been
                       Provided .................................................................................................................44

            B.         A Brief, Inadvertent Delay in Preserving Google Drive Documents
                       Cannot Support Sanctions Where Any Impact Is Negligible and
                       Where Veeva Undertook Every Effort To Cure It .................................................48

  CONCLUSION ..............................................................................................................................50




  VEEVA’S OPP. TO MOT. FOR SANCTIONS                                     -ii-                   CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 4 of 57 PageID: 11558



                                                TABLE OF AUTHORITIES
                                                                                                                              PAGE(S)
  CASES

  Accurso v. Infra-Red Servs., Inc., 169 F. Supp. 3d 612 (E.D. Pa. 2016) .......................................38

  Bensel v. Allied Pilots Ass’n, 263 F.R.D. 150 (D.N.J. 2009).......................................22, 38, 48, 50

  Brewer v. Quaker State Oil Ref. Corp., 72 F.3d 326 (3d Cir. 1995) .............................................22

  Brimage v. Hayman, 2010 WL 3339830 (D.N.J. Aug. 23, 2010) .................................................21

  Bull v. United Parcel Serv., Inc., 665 F.3d 68 (3d Cir. 2012) .......................................................21

  Cache La Poudre Feeds, LLC v. Land O’Lakes, Inc., 244 F.R.D. 614
        (D. Colo. 2007) ............................................................................................................30, 31

  Chirdo v. Minerals Techs., Inc., 2009 WL 2195135 (E.D. Pa. July 23, 2009) ............................... 38

  CIGNEX Datamatics, Inc. v. Lam Research Corp., 2019 WL 1118099
       (D. Del. Mar. 11, 2019)......................................................................................................34

  Culler v. Shinseki, 2011 WL 3795009 (M.D. Pa. Aug. 26, 2011) .................................................38

  First Sr. Fin. Grp. LLC v. Watchdog, 2014 WL 1327584 (E.D. Pa. Apr. 3, 2014) ........................38

  Goodman v. Praxair Servs., Inc., 632 F. Supp. 2d 494 (D. Md. 2009) .........................................26

  Hicks v. Wegmans Food Mkt., 2011 WL 499368 (D.N.J. Feb. 10, 2011) .........................38, 48, 50

  Hillburn v. Bayonne Parking Auth., 2012 WL 12862339 (D.N.J. Sept. 26, 2012),
         aff’d, 562 F. App’x 82 (3d Cir. 2014) ................................................................................50

  Martin v. Bally’s Park Place Hotel & Casino, 983 F.2d 1252 (3d Cir. 1993) ..............................40

  McAdams v. United States, 297 F. App’x 183 (3d Cir. 2008) .................................................21, 23

  Medeva Pharma Suisse A.G. v. Roxane Lab., Inc., 2011 WL 310697
        (D.N.J. Jan. 28, 2011) ........................................................................................................34

  Mock v. Wal-Mart Stores, E., L.P., 2014 WL 1652792 (D.N.J. Apr. 23, 2014)................22, 23, 48

  MOSAID Techs. Inc. v. Samsung Elecs. Co., 348 F. Supp. 2d 332 (D.N.J. 2004) ............48, 49, 50

  Oracle Am., Inc. v. Hewlett Packard Enter. Co., 328 F.R.D. 543 (N.D. Cal. 2018) .....................33

  Peterson v. Seagate US LLC, 2011 WL 861488 (D. Minn. Jan. 27, 2011)....................................... 38

  Pfizer Inc. Sec. Litig., In re, 288 F.R.D. 297 (S.D.N.Y. 2013) ......................................................45


  VEEVA’S OPP. TO MOT. FOR SANCTIONS                                  -iii-                CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 5 of 57 PageID: 11559



  RealNetworks, Inc. v. DVD Copy Control Ass’n, 264 F.R.D. 517 (N.D. Cal. 2009) ....................26

  Rocker Mgmt., L.L.C. v. Lernout & Hauspie Speech Prods. N.V.,
         2007 WL 9782803 (D.N.J. July 12, 2007).........................................................................30

  Ruhle v. Housing Auth. of Pittsburgh, 54 F. App’x 61 (3d Cir. 2002) ..........................................21

  sanofi-aventis Deutschland GmbH v. Glenmark Pharm., Inc., 2010 WL 2652412
         (D.N.J. July 1, 2020), aff’d, 748 F.3d 1354 (Fed. Cir. 2014) ............................................33

  Scott v. IBM Corp., 196 F.R.D. 233 (D.N.J. 2000)........................................................................34

  State Nat’l Ins. Co. v. County of Camden, 2011 WL 13257149
         (D.N.J. June 30, 2011) .....................................................................................25, 26, 30, 34

  Steves & Sons, Inc. v. JELD-WEN, Inc., 327 F.R.D. 96 (E.D. Va. 2018) ...............................26, 30



  RULES

  Fed. R. Civ. P.:

            Rule 37(e).....................................................................................................................38, 40

            Rule 37(e)(1) ................................................................................................................22, 46

            Rule 37(e)(2) ................................................................................................................22, 36



  OTHER MATERIALS

  29 Am. Jur. 2d Evidence § 177 ................................................................................................23, 48

  Google, What’s new in Vault (Mar. 7, 2019), https://support.google.com/vault/
        answer/4388708?hl=en ......................................................................................................24

  Google Blog, G Suite Updates (Mar. 9, 2017), https://gsuiteupdates.googleblog.com/
        2017/03/new-in-google-vault.html ....................................................................................24

  IQVIA, Data Governance and Stewardship, https://www.iqvia.com/locations/
        united-states/solutions/commercial-operations/enterprise-information-
        management/data-governance-and-stewardship ................................................................35

  Quinn Emanuel, The Firm & News – About Us, https://www.quinnemanuel.com/
        the-firm/about-us/ ..............................................................................................................41




  VEEVA’S OPP. TO MOT. FOR SANCTIONS                                    -iv-                   CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 6 of 57 PageID: 11560



                                          INTRODUCTION

         IQVIA’s hyperbolic and groundless motion for sanctions should be denied. There was no

  spoliation. Veeva told no lies and violated no orders. There was no impropriety. Quite the

  opposite: since litigation began, Veeva has engaged in a sweeping evidence-preservation

  exercise that broadly encompassed relevant IT systems across Veeva’s global operations, and an

  email-and-chat-preservation effort that covered every Veeva employee worldwide. IQVIA’s

  spoliation arguments are factually wrong, legally baseless, and uniformly meritless. No sanction

  is warranted, much less the unprecedented sanction IQVIA seeks, which this Court has found

  appropriate in only the most egregious of circumstances.

         Beginning in 2013 when it launched Veeva Network, and then over the next seven years,

  Veeva has tried (and tried and tried again) to cooperate with IQVIA for the benefit of the

  companies’ mutual customers. Veeva even submitted to multiple invasive (and expensive)

  audits of its proprietary systems, exposing granular details of its most sensitive software

  architecture. Veeva’s goal always has been the same: to allow fair competition. Veeva and

  IQVIA’s mutual customers should be able to use the software and data products of their choice.

         Veeva’s good faith has continued throughout litigation. When IQVIA launched its

  surprise trade-secret lawsuit in January 2017, Veeva placed a worldwide litigation hold on all

  emails and chat communications for all employees. This hold was implemented at the system

  level by Veeva’s IT organization and made the deletion of email and chats by any employee a

  technical impossibility. Veeva also collected and produced materials, including text messages,

  from the Veeva laptops and personal mobile phones of individual custodians. Then Veeva

  devoted vast resources to produce nearly 4.5 million documents. And Veeva has presented

  dozens of witnesses for deposition worldwide.




  VEEVA’S OPP. TO MOT. FOR SANCTIONS                                CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 7 of 57 PageID: 11561



              But there’s more: Veeva’s transparency and diligence have extended far beyond

  documents and witnesses. Veeva has given IQVIA—its direct competitor—a full working copy

  of the systems Veeva uses to build and maintain its OpenData data product, as well as a complete

  copy of OpenData (which IQVIA incorrectly alleges was improved by IQVIA data). In total,

  Veeva has produced more than 3 terabytes of data in native form from Veeva’s proprietary

  systems (to put this into perspective, the nearly 4.5 million documents in the rest of Veeva’s

  production is less than a single terabyte). This is not to mention Veeva’s production of nearly a

  terabyte of external OpenData/Network software log files. In short: Veeva has gone above and

  beyond what the discovery rules require. Its discovery practice has been reasonable and diligent

  and does not warrant any sanction.

              Meanwhile, IQVIA has pursued an unbroken pattern of hindrance, deceit, anticompetitive

  practices, and litigation overreach:

                 In 2013-2014, IQVIA instituted a Third-Party Access agreement (“TPA”) policy with
                  respect to new Veeva software products that had nothing to do with intellectual
                  property (“IP”) protection but was instead a monopolistic business tactic laser-
                  targeted to destroy competition in life sciences data markets. IQVIA’s policy
                  continues today.
                 In 2014-2015, IQVIA reached a critical juncture. IQVIA feared losing its data
                  monopoly to Veeva and coveted Veeva’s higher revenue multiple from the larger
                  and more lucrative software markets. But IQVIA’s own technology was dated and
                  incapable of competing on the merits. So IQVIA, with
                            personal input,




                 In 2015, IQVIA proposed an                                          audit of
                  Veeva’s data-security controls—purportedly to resolve the TPA impasse—but then
                  gerrymandered and manipulated the audit to the point that
                                                          1
                                                             IQVIA weaponized the results of the
                  biased audit to prejudice customers against Veeva.

  1
      Ex. 1


  VEEVA’S OPP. TO MOT. FOR SANCTIONS                 -2-            CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 8 of 57 PageID: 11562



            In 2016, IQVIA proposed a



                                 but IQVIA still refused to sign the TPA. IQVIA used the delay
             caused by           to try to sell its own (inferior) software to
            Also in 2016, IQVIA told its customers that                a leading digital security
             firm, had validated its IP concerns over Veeva Network. That was false. In reality,



            Throughout this period, IQVIA misused proprietary software architecture information
             that Veeva provided during TPA negotiations (including during
             Although Veeva provided IQVIA confidential information for the purpose of resolving
             the parties’ TPA impasse, IQVIA misappropriated it for sales, business, and
             marketing purposes.
            IQVIA’s deceit continues today. While Veeva faithfully has abided by IQVIA’s
             policy of requiring TPAs before customers can load IQVIA data into Veeva’s
             systems, IQVIA consistently and purposefully has allowed thousands of its
             employees to access Veeva software without authorization—despite knowing that
             Veeva requires signed restricted software access agreements before access is allowed.
             When Veeva raised the issue, IQVIA refused to change its practice and continues
             massive unauthorized access to this day.

         This litigation is IQVIA’s most recent anticompetitive blitz. And IQVIA’s sanctions

  motion is its latest volley. Throughout this litigation, IQVIA has approached discovery

  opportunistically. Instead of litigating the merits—a contest IQVIA knew it would lose—IQVIA

  has tried to gain a strategic advantage through a barrage of discovery motions. Most recently,

  as discovery was closing, IQVIA concocted a “Veeva-destroys-evidence” conspiracy theory

  and filed this sanctions motion on the last day of fact discovery. But IQVIA’s motion is just as

  pretextual as its pre-suit discussions with Veeva: IQVIA seeks summary relief through

  discovery warfare because IQVIA knows it has no hope of summary judgment on the merits.

         Substantively, IQVIA seeks sanctions for two categories of alleged Veeva acts:

  (1) deletions before litigation (mostly more than a year before litigation) and (2) deletions during

  litigation. None of IQVIA’s arguments passes muster.



  VEEVA’S OPP. TO MOT. FOR SANCTIONS                -3-             CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 9 of 57 PageID: 11563



         1.      IQVIA first challenges Veeva’s alleged pre-litigation deletions of customer data

  in 2015 and 2016. IQVIA alleges that those deletions evince Veeva’s intent to deprive IQVIA of

  evidence of “trade secret misappropriation,” warranting sanctions. But spoliation sanctions are

  foreclosed unless Veeva knew IQVIA’s lawsuit was pending or probable. It did not.

         The reality is that IQVIA points only to ordinary-course data retention and deletion carried

  out before Veeva could have anticipated litigation. In 2015 and 2016, IQVIA led Veeva to believe

  the parties had progressed toward a TPA compromise. Though it is now clear IQVIA was

  operating in bad faith, at the time the parties’ apparent progress precluded Veeva’s anticipation

  of litigation. Veeva cannot be penalized for the routine deletion of materials it had no duty to

  preserve. Indeed, in some cases, Veeva had a contractual obligation or operational requirement

  to delete the materials at issue. Because litigation was unanticipated, a claim for any sanctions

  based on 2015 or 2016 deletions—let alone the apocalyptic ones IQVIA requests—collapses.

         Veeva’s inability to have anticipated this litigation is apparent from IQVIA’s own

  conduct. IQVIA contends that Veeva should have expected litigation in September 2015, when




                                        2




  2




  VEEVA’S OPP. TO MOT. FOR SANCTIONS                -4-            CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 10 of 57 PageID: 11564




                                                        Veeva had no reason to think

                                  or that litigation would follow. In fact, when IQVIA learned of a

  separate minor incident in May 2016, where

              IQVIA did not sue, threaten to sue, or even mention litigation. Instead,



                                                        3
                                                            The fact that IQVIA did not hint at litigation after

                                                                                                 in May 2016

  defeats any notion that Veeva should have anticipated litigation based on the substantially

  similar September 2015 incident. In both instances,

                                   In both instances,                                                    In

  both instances,                                                                         IQVIA’s 2016 stance

  also puts the lie to its newfound indignancy. Despite

                   in June 2016, IQVIA now condemns such efforts as spoliation.

              The truth is that                                                         Far from concealing

  wrongdoing,                                                                           were consistent with

  Veeva’s longstanding data retention and deletion practices honoring obligations to its customers

  and other data providers. Pursuant to its agreements with customers and sometimes with IQVIA,

  upon completion of discrete data projects, Veeva deletes the data. Your Honor should reject

  IQVIA’s attempt to transform compliance measures into scandal.

              The remainder of IQVIA’s motion fares no better. IQVIA alleges that Veeva deleted

  employee                         emails spanning January 2014 to May 2015. Veeva did no such thing:



  3
      Ex. 2


  VEEVA’S OPP. TO MOT. FOR SANCTIONS                         -5-             CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 11 of 57 PageID: 11565



  Veeva has produced 6,800 of              emails from that 17-month period (along with tens of

  thousands of additional emails from a broader period).             2014-2015 emails were

  collected from the mailboxes of other custodians. As explained to IQVIA by

                          any deletions were done years ago for a humdrum reason: to free up space

  on            mailbox due to a system-imposed, per user mailbox storage limit—a far cry from the

  impropriety IQVIA’s motion attempts to cook up. But even that is beside the point. Any culling

  of ancient emails was innocuous, and the record shows that Veeva did not anticipate litigation,

  and was not under any preservation obligation, until January 2017.

         Finally, even accepting the counterfactual notion that Veeva could have anticipated

  litigation in September 2015, sanctions still would be unwarranted. First, IQVIA cannot

  demonstrate the relevance of the deleted data, as Veeva was explicitly authorized to possess

  customer data so long as it was used for discrete purposes unrelated to “us[ing] IQVIA

  Reference Data to build or improve Veeva OpenData.” Mot. 5. Second, Veeva was able to

  preserve and produce much of the data IQVIA accuses it of destroying. IQVIA has suffered

  no harm or prejudice.

         2.         IQVIA also attacks Veeva’s conduct during litigation. First, IQVIA alleges that

  Veeva’s 2018 erasure of an                database prevents IQVIA from effectively litigating its

  case. That is wrong. IQVIA did not originally request the retired             database, which was

  used briefly long before this litigation to maintain and process raw datasets before they were

  loaded into the              database. For years now, these functions have been served by

               the master database in which Veeva handles data change requests and delivers

  OpenData updates to its European customers. IQVIA has received a full working copy of

                Veeva deactivated            long before this litigation and deleted the mothballed

              before IQVIA requested it as part of Veeva’s unrelated global migration of computing


  VEEVA’S OPP. TO MOT. FOR SANCTIONS                 -6-            CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 12 of 57 PageID: 11566



  infrastructure to Amazon Web Services. Sanctions cannot rest on the routine elimination of

  cumulative information, the relevance of which is at most highly speculative. Veeva’s actions

  were reasonable and are not sanctionable.

         Finally, IQVIA seeks sanctions because of a brief, unintentional, and justifiable delay

  in preserving Google Drive documents—a cloud electronically stored information (“ESI”)

  repository among numerous sources from which Veeva collected. This is a non-issue. When

  IQVIA sued Veeva, Veeva imposed a comprehensive global litigation hold. Veeva’s hold was

  thorough and included not only instructions to relevant custodians but also the institution of

  software controls that rendered deletion impossible. Veeva was unaware that its vendor, Google,

  did not support the hold function for Google Drive at that time, and Veeva added Google Drive

  to the hold soon after the function became available. This delay lasted only 3 months after the

  comprehensive litigation hold, and only 1.5 months after Google began offering the hold

  functionality for Google Drive. Veeva has been upfront about that delay and has produced

  63,000 Google Drive documents. There is no basis to impose any sanction based on a benign

  misstep in the context of an extraordinarily intensive discovery campaign.

         Your Honor should deny IQVIA’s sanctions motion so this case can progress toward

  summary judgment proceedings and trial.

                                          BACKGROUND

  I.     VEEVA LAUNCHES GROUNDBREAKING LIFE SCIENCES CLOUD
         SOFTWARE

         Veeva brought the era of cloud computing to the life sciences industry in 2007 by

  introducing a cloud-based Customer Relationship Management (“CRM”) software product,

  empowering customers to efficiently track customer interactions and deploy lifesaving drugs and

  treatments. Customers flocked to Veeva CRM, marking the industry’s transition to cloud-based



  VEEVA’S OPP. TO MOT. FOR SANCTIONS                -7-            CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 13 of 57 PageID: 11567



  commercial software.4

              In 2013, Veeva unveiled its latest innovation: Veeva Network, a groundbreaking

  cloud-based Master Data Management (“MDM”) platform. Network analyzes customer data to

  generate the most accurate, up-to-date healthcare information available. 5 To complement Veeva

  Network and Veeva CRM, Veeva released a reference data product—a compilation of information

  on healthcare professionals and organizations—called OpenData. 6 Customers’ demand for

  Network surged, and IQVIA scrambled to blunt Veeva’s success. 7

  II.         RATHER THAN DEVELOPING ITS OWN SUPERIOR SOFTWARE, IQVIA
              WEAPONIZES ITS TPA POLICY TO STIFLE COMPETITION

              Veeva’s explosive growth threatened IQVIA—a data behemoth that had struggled to gain

  a foothold in the software market. 8 IQVIA had a monopoly in reference data with its OneKey

  product. IQVIA was reaping monopoly profits. 9 But IQVIA feared that Veeva’s cloud software

  and OpenData product would erode IQVIA’s data dominance. 10 To maintain its data monopoly

  and extend it to adjacent technology markets, IQVIA needed to contain customers within its


  4
      Ex. 3
  5
    Ex. 4
  6
    Ex. 5
  7
    E.g., id. at
  8
    Ex. 6
                                                                                        Ex. 7

                           Ex. 8



  9
      Ex. 9
              Ex. 10
  10
       Ex. 11
                                                                  Ex. 12




  VEEVA’S OPP. TO MOT. FOR SANCTIONS                 -8-            CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 14 of 57 PageID: 11568



  sphere of influence and prevent them from migrating to Veeva.

            IQVIA was at a crossroads. Determined not to let another Veeva product achieve the

  same level of success as Veeva CRM, IQVIA had to make a choice. Should it invest in creating

  a superior cloud-software product that customers might choose over Veeva’s? Or should it

  leverage its data monopoly to destroy competition? IQVIA chose the monopolist’s path.

  Monopoly windfalls were too juicy to pass up.

            IQVIA’s strategy was brazen: it would suffocate Veeva by blocking customers from

  using mission-critical IQVIA data in Veeva’s software. IQVIA could do this because Veeva

  Network cannot function without reference data—a product that IQVIA monopolizes.11 The

  mechanics of IQVIA’s scheme are as follows: To load IQVIA reference data into Veeva

  Network, a customer needs IQVIA’s authorization in the form of a TPA. From Network’s

  release in 2013 through the present, IQVIA has refused to execute such TPAs. 12 All the while,

  IQVIA has continued to sign TPAs for Veeva CRM, knowing that extending its scheme to CRM

  would cause the customers to riot.13 IQVIA’s TPA maneuver has rendered Veeva Network

  unusable to customers that are bound to IQVIA data without a functional alternative. 14

            Customers were truly stuck. While a customer theoretically could adopt Veeva Network

  by switching reference data vendors, IQVIA itself acknowledged that


  11
       Ex. 9
  12
       E.g., Ex. 13                                                             see also Ex. 14
  13
       Ex. 15
  14
       Ex. 16

                                see also Ex. 17




  VEEVA’S OPP. TO MOT. FOR SANCTIONS               -9-            CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 15 of 57 PageID: 11569



                                                                                          15
                                                                                               IQVIA

  understood the seismic disruption of a new data provider:
                                                                   16
                                                                        Through its TPA policy,

  IQVIA locked customers into IQVIA reference data and out of Veeva Network.

         Internally, IQVIA candidly affirmed its TPA policy’s anticompetitive ends. After Veeva

  launched Network, a senior IQVIA executive deliberated,
                                                                                         17
                                                                                               IQVIA’s

               responded,
          18
               IQVIA quickly grasped the power of its scheme. It understood that reference data



                                                                                19
                                                                                     IQVIA knew that



                                                                                               20



  IQVIA data was                        in customers’ systems; those customers—the world’s

  largest pharmaceutical companies—were shackled to IQVIA reference data. By preventing

  customers from using its data in Veeva Network, IQVIA exerted market power and blocked

  competition. Disabling Veeva Network safeguarded IQVIA’s data monopoly. 21




  15
     Ex. 18
  16
     Id.
  17
     Ex. 5
  18
     Id. at
  19
     Ex. 19
  20
     Id.
  21
     Ex. 18                          Ex. 12



  VEEVA’S OPP. TO MOT. FOR SANCTIONS               -10-           CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 16 of 57 PageID: 11570



                                       22



           By design, IQVIA’s TPA policy harmed its customers. As an IQVIA

               explained,



         23
                                             frustration is illustrative:




                                                                                                 24
                                                                                                      A

              manager likewise decried IQVIA’s anticompetitive TPA policy:



                                                                                   25
                                                                                        The      manager

  was nonetheless resigned to a lack of choice:
                                            26
                                                 And customer               lamented that IQVIA’s TPA

  policy
                                                   27



                                                                                        commented,
                                                                                                          28



  III.     IQVIA CONCOCTS AN “IP PROTECTION” PRETEXT FOR ITS
           EXCLUSIONARY TPA POLICY

           Customer angst created a customer-relations problem for IQVIA. IQVIA could not tell


  22
     Ex. 20
  23
     Ex. 21                          (emphasis added).
  24
     Ex. 22
  25
     Ex. 23
  26
     Id.
  27
     Ex. 24
  28
     Ex. 25


  VEEVA’S OPP. TO MOT. FOR SANCTIONS                    -11-                CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 17 of 57 PageID: 11571



  the market the true aim of its TPA policy—that is, harming customers and competition, Veeva

  specifically. But IQVIA needed to say something to placate customer concerns and dispel its

  monopolist reputation.

          IQVIA chose to dress up its TPA policy as an IP-protection device. As IQVIA explained

  to its co-conspirator Reltio,
                                                   29
                                                         Although IQVIA feigned concern over

  Veeva’s IP protections to justify its exclusionary TPA policy, in truth, IQVIA had no interest in

  compromising with Veeva and every interest in maintaining and expanding its monopolies.

  IQVIA did not say (and could not say) how the use of its data in Veeva Network jeopardized

  IQVIA IP. An              representative observed,



                                                                 30
                                                                      A       representative voiced

  frustration that,



                                                                      31
                                                                           IQVIA’s concerns were

  always flimsy and in flux.

          First, IQVIA bewailed Network’s “crowdsourcing” feature, by which customers of both

  Veeva Network and OpenData collectively contribute to the dataset by transmitting data change

  requests (“DCRs”) through Network. IQVIA purportedly feared Veeva might somehow

  capitalize on Network’s crowdsourcing function to steal IQVIA data. See Mot. 6-7.




  29
     Ex. 26
  30
     Ex. 24
  31
     Ex. 22



  VEEVA’S OPP. TO MOT. FOR SANCTIONS                   -12-           CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 18 of 57 PageID: 11572



                                                                               32



           IQVIA’s crowdsourcing concern is pretextual and puzzling given that it has

  enthusiastically publicized its own crowdsourcing practices for years.



                                33




                                                                               34
                                                                                    The

                                                            went further,



                                      35


           In any event, Veeva debunked any “threat” that the crowdsourcing capabilities of Veeva

  Network might pose to IQVIA IP. Throughout 2014 and 2015, Veeva gave IQVIA detailed

  assurances of Network’s data-security protections, including proprietary descriptions and

  diagrams of the technical controls by which Network safeguarded third-party information. 36

  IQVIA acknowledged those controls’ legitimacy.



                                      37
                                           Veeva had demonstrated the obvious—customers’ IQVIA

  data will not pass through Network and into OpenData. In so doing, Veeva satisfied IQVIA’s




  32
       Ex. 6



  33
     Ex. 27
  34
     Ex. 28
  35
     Ex. 14
  36
     E.g., Ex. 29                    Ex. 30
  37
     Ex. 31


  VEEVA’S OPP. TO MOT. FOR SANCTIONS                 -13-              CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 19 of 57 PageID: 11573



  IV.      DESPITE IQVIA’S SUBTERFUGE,

           After learning that its crowdsourcing concern was an empty one, IQVIA changed its

  message. As the next step in its strategy to delay resolution of the TPA issues, IQVIA voiced

  apprehension about



                                                                                                38


                                                                                           39
  IQVIA then argued that

           In Fall 2015, Veeva agreed to the audit by        of the data-security controls of Veeva

  Network, Veeva’s MDM product. In preparation for the audit,




            40




                                                 41




                                                                                                      42




  38
       Ex. 32
                                                                                       Ex. 33

                      Ex. 34


  39
       Ex. 35
  40
     Ex. 36
  41
     Id.; Declaration of Jonathan W. Faddis ¶ 10 (“Faddis Decl.”) (filed concurrently herewith).
  42
     Faddis Decl. ¶ 18.



  VEEVA’S OPP. TO MOT. FOR SANCTIONS                  -14-          CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 20 of 57 PageID: 11574




                                               43




            44


                                                                 45




                                               46



            IQVIA now contends that                                                       somehow

  skewed the audit. That is false.                                            were outside of the

  audit’s scope, which was focused solely on Veeva Network. An               questionnaire defining the

  audit’s parameters asked
                                                     47
                                                          Veeva correctly answered




  43
       Any assertion by IQVIA that
                              is based on unfounded speculation rather than on evidence.


                                 Id. ¶ 18; Ex. 037
  44
     Ex. 36                              Ex. 37
  45
     Ex. 36
  46
     Ex. 40
  47
     Ex. 041                          id. at
  id.                                                                    id. at




  VEEVA’S OPP. TO MOT. FOR SANCTIONS                  -15-            CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 21 of 57 PageID: 11575




                                                 48
                                                      Further, the audit had nothing to do with data

  corruption or alleged misuse. As IQVIA’s                                 acknowledged,



                                                                                             49



           The true story is that IQVIA rigged the         audit. From the outset,




                                                                                                  50




            51
                 IQVIA had negotiated in bad faith:



                                                                 52




                    53                                                                                 54




  48
     Faddis Decl. ¶ 11.
  49
     Ex. 40
  50
     Ex. 41
                                                              Ex. 42

  Ex. 43
  51
     Ex. 001
  52
     Ex. 41
  53
     Ex. 44
  54
       Ex. 45


  VEEVA’S OPP. TO MOT. FOR SANCTIONS                   -16-            CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 22 of 57 PageID: 11576



  V.


            A couple months later,




                55




                                                                  56



            In April 2016,




                                                           57




  55
       E.g., Ex. 46
  56
       E.g., Ex. 47                                                     Ex. 48
                                               Ex. 49
                                                  Ex. 50
                             Further, IQVIA even

                      Ex. 51
  57
       Ex. 52



  VEEVA’S OPP. TO MOT. FOR SANCTIONS                -17-        CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 23 of 57 PageID: 11577



                    58




                         59


                                                                                                            60




                                                         61




                                                                                                  62




                                                                    63




                                                                                                       64



                did not request that Veeva preserve customer data extracts or otherwise hint at

  litigation. Unknown to Veeva, however,                 and IQVIA were hatching the ultimate plan—



  58
       Ex. 53
  59
       Ex. 54
                                                                                         See infra
  Argument Part I.D.1.
  60
     Ex. 55                                Ex. 2
  61
     Id. at
  62
     Id. at
  63
     Id. at
  64
     Id. at


  VEEVA’S OPP. TO MOT. FOR SANCTIONS                    -18-             CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 24 of 57 PageID: 11578



  this lawsuit—to manufacture a justification for their abusive TPA policy by



  VI.    STUCK WITHOUT ANY VIABLE IP JUSTIFICATION TO DENY CUSTOMERS
         TPAS, IQVIA DERAILS NEGOTIATIONS WITH VEEVA BY FILING A
         SURPRISE LAWSUIT DESIGNED TO MAINTAIN ITS MONOPOLIES

         During                                       both Veeva and IQVIA were trying to sell

              on a global MDM solution.
                                                 65
                                                      Unable to win the           business on the

  merits of its antiquated software, IQVIA again used its TPA policy to stymie Veeva and keep

              as a customer.

         Undeterred by IQVIA’s shifting IP concerns, Veeva submitted to even greater scrutiny of

  Network’s data-security controls. In Summer 2016, Veeva participated in




                                      66




                               67



         IQVIA nevertheless stood firm in its TPA refusals. Its basis for doing so had little to do

  with IP protection. Rather, IQVIA sought to neutralize Veeva as a competitor in order to make

  its own products palatable in the marketplace. After pressing forward with TPA denials, IQVIA

  tried to sell its own antiquated software to               In so doing, IQVIA leveraged information


  65
     Ex. 56
  66
     Ex. 57
  67
     Ex. 16



  VEEVA’S OPP. TO MOT. FOR SANCTIONS                  -19-             CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 25 of 57 PageID: 11579



                                                            68
  Veeva had revealed to it in confidence during                  Likewise victim to IQVIA’s ploy,

                                           observed,
                                                  69
                                                       Its “IP-protection” façade on the brink of

  exposure, IQVIA had nothing left to tell customers. So IQVIA sued Veeva for trade-secret

  misappropriation. Three years later, IQVIA still has not identified a single trade secret that

  Veeva misappropriated.

  VII.      RESPONDING TO IQVIA’S LAWSUIT, VEEVA INSTITUTES A
            COMPREHENSIVE GLOBAL LITIGATION HOLD AND PRODUCES
            WORKING COPIES OF ITS SOFTWARE TO A DIRECT COMPETITOR

            Once IQVIA sued, Veeva exceeded its obligations to preserve relevant documents.

  Veeva did not merely circulate a memo to potential persons of interest and instruct against

  deletion. Veeva promptly deployed outside counsel to interview and provide in-person litigation

  hold instructions to key individuals.70 Veeva also promptly surveyed potential custodians

  regarding accounts and devices that might contain relevant information. 71

            In parallel, Veeva preserved key corporate systems. This included utilizing Google Vault

  to preserve all emails and chats from January 1, 2010 forward, rendering deletion of such emails

  and chats a technical impossibility for every current and former employee throughout the global

  Veeva organization—more than 3,000 people. 72 It also included disabling deletions for the


  68
       See id.

                               id.

                        see also Ex. 17


  69
     Ex. 58
  70
     Faddis Decl. ¶ 24; see also Ex. 59
  71
     Ex. 59
  72
     Faddis Decl. ¶ 28.



  VEEVA’S OPP. TO MOT. FOR SANCTIONS                -20-              CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 26 of 57 PageID: 11580



  following systems: salesforce.com, Egnyte, Confluence, Zendesk, JIRA, and key Veeva Vault

  instances (

                ).73 Veeva took these preservation measures at great cost. As just one example,

  Veeva to date has paid nearly a half-million dollars to create and maintain a distinct instance of

  salesforce.com to ensure that all content was preserved as it existed at the time the litigation began.74

          To date, Veeva has granted its direct competitor IQVIA access to working copies of the

  US and EU software instances and databases used to build and maintain the Veeva data products

  that compete with IQVIA. These systems include, among other details, approximately 2.3

  terabytes of data in native form. 75 Veeva also has produced nearly a terabyte of external

  OpenData/Network software log files. It does not stop there. Veeva has produced almost a

  terabyte of information from the legacy           database system containing both Veeva and

  customer data in native SQL form.

                                          LEGAL STANDARD

          In seeking a sanction of dismissal and default judgment, IQVIA faces a towering burden

  of proof. “[I]t is well settled that the preference of the Third Circuit is to decide cases on the

  merits.” Brimage v. Hayman, 2010 WL 3339830, at *1 (D.N.J.) (denying sanctions). Both

  dismissals with prejudice and defaults are “drastic sanctions,” and “doubts should be resolved in

  favor of reaching a decision on the merits.” Bull v. United Parcel Serv., Inc., 665 F.3d 68, 80

  (3d Cir. 2012) (citations omitted); see Ruhle v. Housing Auth. of Pittsburgh, 54 F. App’x 61, 62

  n.1 (3d Cir. 2002). Likewise, “[a]n adverse negative inference is an extreme remedy” that is

  disfavored. McAdams v. United States, 297 F. App’x 183, 187 (3d Cir. 2008).



  73
     Id. ¶ 25.
  74
     Id. ¶ 27.
  75
     Veeva is also preparing production of approximately 200 gigabytes of records and system data
  processing events from three customer instances of Veeva Network.


  VEEVA’S OPP. TO MOT. FOR SANCTIONS                   -21-            CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 27 of 57 PageID: 11581



          If electronically stored information “that should have been preserved in the anticipation

  or conduct of litigation is lost because a party failed to take reasonable steps to preserve it, and it

  cannot be restored or replaced through additional discovery, the court . . . upon finding prejudice

  to another party from loss of the information, may order measures no greater than necessary to

  cure the prejudice.” Fed. R. Civ. P. 37(e)(1).

          While it is true that, in the rare circumstance that prejudice is demonstrated, the Court

  may presume the information was unfavorable to the accused party, instruct the jury that it must

  presume the information was unfavorable to that party, or dismiss the action or enter default

  judgment, the Court may do so “only” after also “finding that the [accused] party acted with the

  intent to deprive another party of the information’s use in the litigation.” Fed. R. Civ. P. 37(e)(2).

          Where the destruction of evidence is not aimed at subverting litigation, but rather is

  “properly accounted for,” no sanctions are warranted, let alone the extraordinary ones IQVIA

  seeks. Brewer v. Quaker State Oil Ref. Corp., 72 F.3d 326, 334 (3d Cir. 1995) (“No unfavorable

  inference arises when the circumstances indicate that the document or article in question has been

  lost or accidentally destroyed, or where the failure to produce it is otherwise properly accounted

  for.”). “In other words, there must be a finding that the spoliation was intentional and that there

  was fraud and a desire to suppress the truth before the Court will make a finding of spoliation.”

  Bensel v. Allied Pilots Ass’n, 263 F.R.D. 150, 152 (D.N.J. 2009); see also Mock v. Wal-Mart

  Stores, E., L.P., 2014 WL 1652792, at *2 (D.N.J.) (“With regards to the third factor [of spoliation],

  actual suppression or withholding of the evidence, the Third Circuit has clarified that a court

  must determine that the relevant actor suppressed or withheld the evidence in bad faith.”). Even

  a negative-inference sanction—much less default judgment or dismissal—attaches “ ‘only when

  the spoliation or destruction was intentional, and indicates fraud and a desire to suppress the truth,




  VEEVA’S OPP. TO MOT. FOR SANCTIONS                  -22-            CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 28 of 57 PageID: 11582



  and it does not arise where the destruction was a matter of routine with no fraudulent intent.’ ”

  Mock, 2014 WL 1652792, at *2 (quoting 29 Am. Jur. 2d Evidence § 177) (emphases added).

         Spoliation must be both intentional and extreme. See McAdams, 297 F. App’x at 187

  (“An adverse negative inference is an extreme remedy.”). Even where the opposing party is

  prejudiced, not all evidence deletions merit sanctions. See id. (“Although the court was troubled

  by the Government’s failure to maintain or provide records and reports which may have [led] to

  the discovery of additional witnesses, it concluded that the conduct did not rise to the level of

  spoliation of evidence.”). In sum, IQVIA must show not only that Veeva destroyed relevant

  evidence, but also that Veeva did so fraudulently and in bad faith, intending to distort this

  litigation, resulting in extraordinary prejudice. IQVIA is nowhere close to meeting this burden.

                                             ARGUMENT

         IQVIA requests death-penalty sanctions mostly because Veeva did not preserve certain

  documents in Fall 2015—about 16 months before IQVIA filed this lawsuit and more than a year

  before IQVIA itself began preserving documents (the “Pre-Litigation Category”). IQVIA also

  points to a handful of documents it contends were deleted after this litigation began (the “Post-

  Complaint Category”). As a matter of law, IQVIA is not entitled to any sanctions with respect to

  either category.76

         As for the Pre-Litigation Category, IQVIA focuses on Veeva’s alleged deletions of

  (1) customer data stored in its                                     and        databases; (2) instant

  message conversations and other materials allegedly relating to                       and (3) certain




  76
    Appendix A contains a table summarizing each category of materials that IQVIA claims were
  deleted, and for each category whether Veeva had a duty to preserve those materials, intended to
  deprive IQVIA of evidence, and consequences of the deletion (if any).



  VEEVA’S OPP. TO MOT. FOR SANCTIONS                -23-            CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 29 of 57 PageID: 11583



                                                          77
  emails from the files of Veeva employee                      Even if these erasures occurred, they

  would not warrant sanctions because they preceded any anticipation of litigation. Veeva had no

  pre-litigation duty to preserve documents. Without a duty to preserve, there can be no sanctions.

         IQVIA also alleges that, after litigation began, Veeva failed to preserve an

  database and certain Google Drive documents. But Veeva decommissioned                    almost a year

  before this lawsuit began, and IQVIA cannot show a need for                 where Veeva produced the

  more comprehensive              database as well as emails documenting specific changes to

  OpenData that IQVIA allegedly seeks from the                 database. Veeva should not be

  sanctioned for deleting a non-functional database as part of its migration of data to the Amazon

  cloud, particularly where Veeva already produced an entire database and documents sufficient to

  inform IQVIA of the information it seeks from the               database.

         As for the Google Drive documents, Veeva instituted a sweeping litigation hold promptly

  upon IQVIA’s commencement of this lawsuit in January 2017. Veeva believed that its hold had

  covered all Google applications. Veeva later determined that Google Drive was not included in

  the original hold used to preserve Google email and chat sessions—in part because Google did

  not offer such hold functionality for Google Drive until March 2017 78—and promptly cured its

  oversight in April 2017. Despite this misstep, Veeva produced approximately 63,000 Google

  Drive documents and identified nothing to suggest that any relevant documents were deleted

  from January to April 2017. Any non-preservation of Google Drive documents was inadvertent

  and inflicted no prejudice on IQVIA. No sanctions are warranted.



  77
     Ex. 59
  IQVIA does not dispute that the deletions occurred pre-litigation. See Mot. 24.
  78
     Faddis Decl. ¶ 29; see also Google Blog, G Suite Updates (Mar. 9, 2017), https://gsuiteupdates.
  googleblog.com/2017/03/new-in-google-vault.html; Google, What’s new in Vault (Mar. 7, 2019),
  https://support.google.com/vault/answer/4388708?hl=en.


  VEEVA’S OPP. TO MOT. FOR SANCTIONS               -24-              CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 30 of 57 PageID: 11584



  I.     VEEVA’S PRE-LITIGATION DELETIONS IN THE ORDINARY COURSE OF
         ITS BUSINESS WERE NOT SPOLIATION

         IQVIA attacks Veeva’s pre-litigation deletions of (1) customer data from Veeva’s

  and         databases; (2) instant message conversations and other materials allegedly relating to

                      and (3) emails from           files. Mot. 6-17, 22-26. All three categories

  involved ordinary-course document-retention issues unrelated to any anticipation of litigation.

  None of the deletions carries any legal significance.

         As a matter of law, the alleged deletions cannot amount to spoliation unless Veeva

  anticipated litigation when they occurred. State Nat’l Ins. Co. v. County of Camden, 2011 WL

  13257149, at *2 (D.N.J.) (“An independent duty to preserve relevant evidence arises when the

  party in possession of the evidence knows that litigation by the party seeking the evidence is

  pending or probable.”) (citation omitted). But Veeva did not anticipate and could not have

  anticipated any lawsuit 16 months before IQVIA filed its surprise complaint. Even if Veeva had

  anticipated litigation, sanctions still would be unwarranted because the customer data at issue is

  irrelevant to IQVIA’s trade-secret claims. In any event, many of the purportedly “deleted”

  materials were actually recovered and produced as a result of Veeva’s discovery efforts. For

  example, Veeva recovered and produced from its comprehensive email searches attachments that

  included data removed from          and         Veeva also produced            January 2014–May

  2015 emails from the files of other Veeva custodians. Deletion of materials without a duty to

  preserve cannot warrant sanctions—particularly where the same information was produced

  through alternative sources.

         A.       Veeva Could Not Reasonably Have Anticipated Litigation Until IQVIA Filed
                  Suit in January 2017

         “[P]rior to the imposition of sanctions for spoliation, the Court must initially determine

  ‘whether the duty to preserve evidence has been triggered.’ ” State Nat’l Ins., 2011 WL 13257149,


  VEEVA’S OPP. TO MOT. FOR SANCTIONS                -25-           CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 31 of 57 PageID: 11585



  at *2 (citation omitted). “An independent duty to preserve relevant evidence arises when the

  party in possession of the evidence knows that litigation by the party seeking the evidence is

  pending or probable.” Id. (citation omitted). Neither a “general concern over litigation” nor the

  “mere existence of a dispute” activates the duty to preserve. RealNetworks, Inc. v. DVD Copy

  Control Ass’n, 264 F.R.D. 517, 526 (N.D. Cal. 2009) (“A general concern over litigation does

  not trigger a duty to preserve evidence.”); Goodman v. Praxair Servs., Inc., 632 F. Supp. 2d 494,

  510 (D. Md. 2009) (the “mere existence of a dispute” is insufficient to trigger the duty to preserve).

           Typically, “it is the filing of a lawsuit that triggers the duty to preserve evidence.” Steves

  & Sons, Inc. v. JELD-WEN, Inc., 327 F.R.D. 96, 106 (E.D. Va. 2018). In certain situations,

  pre-litigation events might trigger a party’s preservation obligation, including “the receipt of a

  demand letter, a request for evidence preservation, [or] a threat of litigation.” Id.

           IQVIA argues that Veeva anticipated litigation in September 2015, nearly 16 months

  before IQVIA sued Veeva. But nothing in the parties’ dealings triggered any anticipation of

  litigation before IQVIA sued in January 2017. 79

                  1. The Parties’ Substantial Progress Toward a TPA Resolution in Fall 2015
                     Disproves That Veeva Could Have Anticipated Litigation

           In September 2015—all the way through the Fall 2016 conclusion of                           —

  Veeva believed that it could resolve TPA issues with IQVIA through negotiations, assurances,

  and audits. In 2015-2016, Veeva devoted enormous resources to assuaging IQVIA’s purported

  security concerns. Veeva provided detailed explanations of Network’s data-security measures. 80


  79
       Ex. 38
                                                                                            see also id.


  80
       Ex. 60
                                         IQVIA then used Veeva’s confidential schematics, which



  VEEVA’S OPP. TO MOT. FOR SANCTIONS                  -26-            CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 32 of 57 PageID: 11586



           Veeva’s assurances even convinced key IQVIA leaders. Following ceaseless exchanges,

  throughout which Veeva worked to allay IQVIA’s reservations, IQVIA’s
                                                                                                  81
                                                                                                       The truth is

  that, at the very moment IQVIA claims Veeva should have anticipated litigation, IQVIA had

  lured Veeva toward the belief that the parties were closer to a TPA resolution than ever before.

           While frustrated by IQVIA’s stall tactics, Veeva remained cautiously bullish that the

  parties would overcome their impasse. Around the time

                              Veeva agreed to subject Network to what IQVIA pitched as an
                                                   82
                  assessment conducted by                Following the audit,

                                    IQVIA averred to have lingering (albeit murky) “concerns.” 83

  IQVIA attributed them to an analysis of               findings conducted by “leading digital security
                         84
  firm”                       Yet         analysis of               findings was
                                                  85
                                                        Nor did
                                                               86
                                                                     Veeva persisted.

           In Summer 2016, Veeva indulged IQVIA by submitting to another audit:




  Veeva shared to bridge the TPA impasse, to try to defeat Veeva in the marketplace. Ex. 017
  81
       Ex. 31
  82
       Ex. 61
                                                                                         Ex. 34
  83
       Ex. 44                                                                           Ex. 61
  84
     ECF No. 1 (Compl.), ¶ 117, Ex. 15
  85
     Ex. 62
  86
     Id.



  VEEVA’S OPP. TO MOT. FOR SANCTIONS                    -27-               CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 33 of 57 PageID: 11587




                                                            87


                88
                     But IQVIA—this time without much to say—still refused to sign              TPA.

                                             observed,
                                                    89



            By Fall 2016, Veeva had                                                   Its IP security

  was airtight, and IQVIA knew it. Customer pressure for a TPA resolution reached its zenith. 90
                                                                                                   91
  A TPA resolution appeared within grasp. Veeva even

  IQVIA took a different tack.

            Left with no “IP justification” to sell to its customers clamoring to use IQVIA data with

  Veeva software, IQVIA sued Veeva in January 2017 for trade-secret misappropriation. IQVIA’s

  customer-relations-driven complaint was the company’s last-ditch effort to sustain a TPA policy

  that customers would not tolerate. And it worked: IQVIA remains a monopolist, and customer

  TPAs remain unsigned.

            Veeva has since learned in discovery that IQVIA’s “good faith” was only a veneer. The

  truth is that IQVIA never actually sought to resolve its TPA issues with Veeva. As Veeva

  contorted itself to demonstrate its security controls, IQVIA notified its co-conspirator Reltio that
                                                                 92




  87
       Ex. 16
  88
       E.g., Ex. 57
  89
       Ex. 58
  90
       Ex. 63
  91
       Ex. 58
  92
       Ex. 26



  VEEVA’S OPP. TO MOT. FOR SANCTIONS                 -28-             CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 34 of 57 PageID: 11588



                                                     93
                                                          Even after Veeva had repeatedly done so,

  IQVIA delayed TPA negotiations long enough to solidify its data monopolies and extend them

  into adjacent software markets.

                 2. Veeva’s September 2015 Discovery of                                      Did Not
                    Create a Reasonable Expectation of Litigation

         IQVIA argues that Veeva’s September 2015 discovery of

  triggered its duty to preserve. Mot. 30-31. In support, IQVIA cites

         Mot. 9. But                                                            disproves that Veeva

  anticipated, or should have anticipated, litigation upon discovering the supposed



                  94                                                                               95




                                     96


                                    97


                                                                                    98
                                                                                         Veeva could
                                                                                                        99
  not reasonably have anticipated litigation based on

         That Veeva could not have anticipated litigation based on                            is

  confirmed by IQVIA’s reaction to the materially similar                     In both


  93
     Id.
  94
     Ex. 64                               Faddis Decl. ¶ 11.
  95
     Ex. 36


  96
     Id. at
  97
     Ex. 64                               Ex. 096 (Veeva Second Supplemental Response to IQVIA
  Interrogatory No. 1) at 14-16.
  98
     Ex. 36
  99
     Ex. 38



  VEEVA’S OPP. TO MOT. FOR SANCTIONS                 -29-            CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 35 of 57 PageID: 11589



                                                                                                When

  Veeva                                                 IQVIA did not send Veeva “a demand letter, a

  request for evidence preservation, [or] a threat of litigation.” Steves & Sons, 327 F.R.D. at 106.

  Far from it.
                                                                                                       100


  Because IQVIA did not sue, threaten to sue, or even hint at litigation after

  Veeva could not have anticipated litigation following the materially similar

            Trying to paint a sinister picture from innocuous facts, IQVIA cites an isolated statement

  by Veeva                                                      When

                           he speculated that

                Mot. 10. But speculation as to the possibility of litigation (especially by a single, non-

  lawyer employee) does not activate a duty to preserve. See Rocker Mgmt., L.L.C. v. Lernout &

  Hauspie Speech Prods. N.V., 2007 WL 9782803, at *10 (D.N.J.) (finding unpersuasive testimony

  of a fact witness who was neither “an expert on litigation holds” nor someone with “authority to

  implement a litigation hold”). To trigger the duty to preserve, a party reasonably should know that

  litigation is “pending or probable.” State Nat’l Ins., 2011 WL 13257149, at *2 (emphasis added).

            The facts in Cache La Poudre Feeds, LLC v. Land O’Lakes, Inc., 244 F.R.D. 614 (D.

  Colo. 2007), illustrate that standard’s rigor. Even a letter notifying Land O’Lakes of Cache’s

  trademark rights and warning Land O’Lakes to “avoid exposure” to eschew “litigation” did not

  trigger the defendants’ preservation obligation. Id. at 622-23. The court explained that, for a

  demand letter to trigger the preservation duty, it “must be more explicit and less equivocal” in

  “threaten[ing] litigation.” Id. at 623. The court rejected any duty to preserve because “[the]



  100
        Ex. 2


  VEEVA’S OPP. TO MOT. FOR SANCTIONS                    -30-            CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 36 of 57 PageID: 11590



  letter did not threaten litigation and did not demand that Land O’Lakes preserve potentially

  relevant materials.” Id. The possibility of litigation with IQVIA was far more remote than

  anything Land O’Lakes faced, confirming that Veeva’s discovery of

  could not have triggered its preservation duty.

            IQVIA also distorts statements of other Veeva employees to argue that Veeva

                                                      Mot. 9; see id.

                                                             But those non-lawyer employees



                           101
                                 Once

                          Cherry-picked statements uttered with inadequate understanding or

  appreciation of potential legal issues cannot support that litigation was probable. 102

                   3. Veeva’s May 2016 Discovery of                              Did Not Create a
                      Reasonable Anticipation of Litigation

            IQVIA next asserts the May 2016                    should have alerted Veeva to probable

  litigation, triggering Veeva’s preservation duty. See Mot. 14 n.39, 16-17. But, as with

                      closer examination of                      refutes IQVIA’s claim.




  101
        Faddis Decl. ¶ 18. IQVIA also distorts
                                       See Mot. 13.

                   See id.; Ex. 65
  102
        Ex. 66

                          Ex. 38




  VEEVA’S OPP. TO MOT. FOR SANCTIONS                  -31-              CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 37 of 57 PageID: 11591



                                      103




                                                            rendering litigation unforeseeable to Veeva.

            IQVIA relies on a Veeva employee’s observation that

                                                                                                 Mot. 16. That

  statement subverts IQVIA’s position. Just as the employee remarked, Veeva




                                     could not have led Veeva to anticipate litigation because (1)



                         104
                               (2)

                                             and (3)

                IQVIA did not even imply an intent to sue. Any supposed deletions of customer data

  surrounding                               cannot support Veeva’s pre-litigation anticipation of litigation or

  duty to preserve.105


  103
        Ex. 2                                       (emphasis added).
  104

                                                                                See Ex. 051
  105
        IQVIA cites to
                      Mot. 17. Those         are unrelated to                   or even
                                     The        refer to employee deletions of records for inactive
  projects for particular customers, in keeping with Veeva’s standard operating procedure and
  promises to those customers. Ex. 67
             Ex. 68                                                                   see also Ex. 69




  VEEVA’S OPP. TO MOT. FOR SANCTIONS                          -32-            CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 38 of 57 PageID: 11592



                 4. Veeva’s Mistaken, and then Corrected, “Work Product” Designations Do
                    Not Support Veeva’s Reasonable Anticipation of Litigation in September
                    2015

         Finally, IQVIA relies on certain attorney-work-product designations on Veeva’s privilege

  log of documents dating to September 2015 to suggest that Veeva anticipated litigation at that

  time. Although the duty to preserve is commonly triggered upon the earliest date that a party

  asserts work-product protection, the consequences of such a designation should not apply here.

  See sanofi-aventis Deutschland GmbH v. Glenmark Pharm., Inc., 2010 WL 2652412, at *5

  (D.N.J.), aff’d, 748 F.3d 1354 (Fed. Cir. 2014).

         Veeva already has explained to IQVIA that its September 2015 work-product claims

  were erroneous and has withdrawn those privilege claims. 106 Mistaken claims of work-product

  protection cannot activate a party’s duty to preserve. See Oracle Am., Inc. v. Hewlett Packard

  Enter. Co., 328 F.R.D. 543, 550 (N.D. Cal. 2018) (concluding that privilege-log entries for

  documents that plaintiff withheld under work-product doctrine on the basis they were prepared

  or reviewed in anticipation of litigation regarding plaintiff ’s policies were insufficient to show

  that the documents related specifically to the issues in the present litigation and did not

  demonstrate that plaintiff ’s duty to preserve arose at the time period of the entries).

         IQVIA does not dispute that Veeva’s deletions of customer data from                 and

  and          January 2014–May 2015 emails, preceded this litigation. Veeva could not have

  anticipated litigation at that time, as the parties appeared primed to reach a TPA settlement,

  despite IQVIA’s persistent hindrances and delays. Veeva’s discovery of

        did not create a reasonable expectation of litigation, as


  106
    Ex. 70 (1/6/20 email from M. Pecknay (Veeva) to M. Schmit (IQVIA)); see also Ex. 71
  (Veeva’s Mot. to Overrule IQVIA’s Assertion of Priv. Over Docs. Subpoenaed from




  VEEVA’S OPP. TO MOT. FOR SANCTIONS                 -33-            CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 39 of 57 PageID: 11593



                                                                                          likewise

  did not lead Veeva to anticipate litigation, as



  Because Veeva could not have anticipated this litigation before it commenced, any pre-litigation

  deletions cannot support spoliation or sanctions. See State Nat’l Ins., 2011 WL 13257149, at *2

  (absence of a preservation duty precludes spoliation and sanctions).

         B.      IQVIA Fails To Demonstrate the Relevance of Much of the Deleted Customer
                 Data
         Even assuming Veeva had a duty to preserve before this litigation began, its deletions of

  customer data still would be non-sanctionable. The duty to preserve extends only to “relevant”

  evidence “likely [to] be requested” in litigation. Scott v. IBM Corp., 196 F.R.D. 233, 248-49

  (D.N.J. 2000). “[A] party seeking spoliation sanctions must ‘come forward with plausible,

  concrete suggestions as to what [the missing] evidence might have been.’ ” Medeva Pharma

  Suisse A.G. v. Roxane Lab., Inc., 2011 WL 310697, at *14 (D.N.J.) (citation omitted).

  Speculation as to the content of deleted documents cannot satisfy the moving party’s burden of

  proving relevance. See CIGNEX Datamatics, Inc. v. Lam Research Corp., 2019 WL 1118099, at

  *5 (D. Del.) (denying motion for sanctions because “Lam’s suggestion as to the potential

  contents of the lost emails appears to be speculation”).

         Much of IQVIA’s motion amounts to rank speculation that any IQVIA data in Veeva’s

  possession would contribute to the improvement of OpenData, constituting misappropriation.

  IQVIA asserts that Veeva deleted

                                                                                             Mot.

  12. IQVIA cites




  VEEVA’S OPP. TO MOT. FOR SANCTIONS                -34-          CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 40 of 57 PageID: 11594
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 41 of 57 PageID: 11595



  authorized it to access, and any relevance of the authorized IQVIA data in Veeva’s systems to

  IQVIA’s misappropriation claims is based on speculation. IQVIA’s inability to demonstrate the

  relevance of the deleted customer data precludes sanctions.

            C.        IQVIA Cannot Demonstrate That Veeva Deleted Information “with Intent
                      To Deprive [IQVIA] of Use in Litigation”

            As IQVIA acknowledges, the sanctions IQVIA requests require a finding that the non-

  moving party deleted evidence “ ‘with the intent to deprive [the moving] party of the information’s

  use in litigation.’ ” Mot. 28 (quoting Fed. R. Civ. P. 37(e)(2)). IQVIA claims that, when Veeva

  deleted customer data, it did so in order to subvert this litigation. Yet Veeva deleted the data in

  the ordinary course pursuant to its contractual obligations and standard operating procedure.

  Litigation had nothing to do with it.

            Before it could have anticipated litigation, Veeva continued routine deletions of customer

  data in the          and      databases according to its agreements with customers and Veeva’s

  standard operating procedure, which require Veeva to delete customer data upon Veeva’s

  completion of projects on the customer’s behalf. 113 IQVIA TPAs likewise require deletion upon

  completion of the permitted use.114 When Veeva receives authorization to access a data extract
                                                                                      115
  or dataset, it is for a particular purpose, including a                                   Once Veeva

  fulfills the purpose for which its access to customer data was authorized, Veeva deletes the data


  113
        Ex. 79


  114
        Ex. 80


  115
        E.g., Ex. 2
                                      Ex. 81




  VEEVA’S OPP. TO MOT. FOR SANCTIONS                  -36-          CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 42 of 57 PageID: 11596



  from its systems.116 In so doing, Veeva ensures that its access to third-party confidential

  information remains confined to its permitted use. What’s more, as in                         Veeva

  deleted                                                  to prevent unauthorized access to third-

  party information.117 Far from evincing willful deprivation of evidence, Veeva deleted customer

  data as part of its standard practice of honoring obligations to customers and data providers. 118

  Had Veeva retained rather than deleted the data, IQVIA would have cried foul just as loudly.

  IQVIA cannot have it both ways. As one Veeva employee put it,
                                                             119


            IQVIA attributes         “missing” emails to Veeva’s “intentional” “destruction of

  evidence.” Mot. 32. But both           and                            supplied a reasonable and

  innocuous explanation supported by contemporaneous system documents:                 reached a

  system-imposed, per user mailbox storage size limit.120 He was not alone in facing this email

  storage limit.121 But, especially as




  116
        Ex. 82                                                                                  Ex. 59
  117
        Ex. 83
                                           Ex. 84
  118
        Ex. 85

  Ex. 81


  119
        Ex. 79


  120
        Ex. 59
                                                                                      Ex. 037
  121
        Ex. 86




  VEEVA’S OPP. TO MOT. FOR SANCTIONS                -37-            CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 43 of 57 PageID: 11597



                                                                                        122
                                                                                              To the

  extent              January 2014–May 2015 emails were removed, the purpose was to free space in

               mailbox—not to “intent[ionally] . . . deprive IQVIA of evidence.” Mot. 33. See Bensel,

  263 F.R.D. at 153 (no sanctions without finding of bad faith); Hicks v. Wegmans Food Mkt.,

  2011 WL 499368, at *2 (D.N.J.) (same); Accurso v. Infra-Red Servs., Inc., 169 F. Supp. 3d 612,

  618 (E.D. Pa. 2016) (“[A]n adverse inference is appropriate only on a finding that the party

  responsible for the destruction of the lost information acted with the intent to deprive another

  party of access to the relevant information.”); see also Culler v. Shinseki, 2011 WL 3795009, at

  *7 (M.D. Pa.) (no bad faith where emails deleted in normal course due to document-retention

  policy); First Sr. Fin. Grp. LLC v. Watchdog, 2014 WL 1327584, at *7 (E.D. Pa.) (same); Chirdo

  v. Minerals Techs., Inc., 2009 WL 2195135, at *2 (E.D. Pa.) (same); Peterson v. Seagate US LLC,

  2011 WL 861488 (D. Minn.) (no spoliation when data deleted in normal course because company

  had deletion policy in part due to storage limits).

              D.     Veeva Produced Much of the Information It Allegedly “Deleted”
                     Pre-Litigation

              Even if Veeva had a pre-litigation duty to preserve, and even if the customer data was

  relevant, sanctions still would remain off the table. To support its claim for sanctions, IQVIA

  must show that the supposedly deleted information “cannot be restored or replaced through

  additional discovery.” Fed. R. Civ. P. 37(e). It cannot do so. IQVIA omits that Veeva actually

  produced as email attachments customer data                               Veeva also produced emails

  sent or received by            from other custodians’ files. Accordingly, IQVIA already has the



  122
        Id.
                                             Ex. 37




  VEEVA’S OPP. TO MOT. FOR SANCTIONS                    -38-          CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 44 of 57 PageID: 11598



  material on which its claim for sanctions is based.

                   1. Far from Intentionally Deleting Customer Data To Deprive IQVIA of
                      Evidence, Veeva Produced Customer Data as Email Attachments

            Although Veeva made reasonable efforts to delete all customer data from its systems, data

  sometimes persisted in employees’ mailboxes, in emails from customers themselves or internally

  exchanged in the process of                      After this lawsuit alerted Veeva that such customer

  data could fall within the preview of IQVIA’s claims, Veeva took extraordinary measures to

  prevent deletion of such data from employees’ emails and to track down and produce such data. 123

  Veeva’s efforts are chronicled in its responses to IQVIA’s interrogatories. 124 IQVIA has known

  about and been in possession of such preserved customer data for years. Yet IQVIA now

  misrepresents to Your Honor that the data is irretrievable. Mot. 31.

                   2. Veeva Produced               January 2014–May 2015 Emails from Other
                      Custodians’ Files

            Along similar lines, IQVIA makes much ado about nothing when it points to allegedly

  “missing” emails from                    files spanning January 2014 through May 2015. See Mot.

  22-23. In crafting a story of Veeva’s malevolent behavior, IQVIA neglects to mention that

  Veeva produced 6,800 of              emails from that precise 17-month period. 125 Veeva also

  produced approximately 65,000 emails from                 files outside that period, including long


  123
        E.g.,


                                       A customer data extract generally is formatted as a
  spreadsheet with several thousand rows of data. Because even a single data extract can span
  hundreds or thousands of pages, we have not appended any data extracts to this filing. Veeva
  would be happy to provide the above-cited extracts as a representative sample of the produced
  extracts, at Your Honor’s request.
  124
      Ex. 87 (Veeva Second Supplemental Response to IQVIA Interrogatory No. 1) at 16-20
  (“Marketing Comparisons”).
  125
      E.g., Ex. 88                                           Ex. 89



  VEEVA’S OPP. TO MOT. FOR SANCTIONS                 -39-             CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 45 of 57 PageID: 11599



  before Veeva bore any obligation to preserve them. Any gap created by the deletions was

  “restored or replaced through additional discovery.” Fed. R. Civ. P. 37(e). IQVIA cites no

  evidence indicating otherwise.

            E.     IQVIA’s Actions in 2015-2016 Reveal That, if Any Party Should Have
                   Anticipated Litigation, It Was IQVIA

            In 2015-2016, IQVIA led Veeva to believe it genuinely was interested in resolving the

  TPA roadblock. Simultaneously, IQVIA girded for litigation: by May 2015,

                                                                             and by Fall 2015

                                  Yet IQVIA did not begin preserving documents until

         —nearly      months later. During that period, IQVIA purposely destroyed key evidence.

                   1. IQVIA Prepared for Litigation in May 2015,            Months Before
                      Instituting a Litigation Hold
            IQVIA’s representations in its own privilege log demonstrate that it anticipated litigation

  as early as May 2015.



                                                     126



  plainly indicating its May 2015 anticipation of litigation. 127 See Martin v. Bally’s Park Place

  Hotel & Casino, 983 F.2d 1252, 1261 (3d Cir. 1993) (a document is entitled to work-product

  protection only if it is “prepared in anticipation of litigation”). And, while
                                                                                            128
                                                                                                  IQVIA


  126
     Ex. 90                                               (emphasis added).
  127
     To be clear, in keeping with its privilege log’s inadequacy, IQVIA does not specify the
  privilege claimed for any of its withheld documents. But
  128
        Ex. 71 (Veeva’s Mot. to Overrule IQVIA’s Assertion of Priv. Over Docs. Subpoenaed from




  VEEVA’S OPP. TO MOT. FOR SANCTIONS                  -40-           CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 46 of 57 PageID: 11600



                             129



         IQVIA’s document preservation double-standard does not end there.



                                                                  130




                                                                        131



                                                    triggering its duty to preserve relevant documents.

         IQVIA’s                                                        further establishes its mid-2015

  anticipation of litigation. By September 2015, IQVIA




                                                        132


            133




                                                                                                134


         Despite
                                                                                135
  IQVIA concedes it did not institute its litigation hold until                       —nearly    months



  129

              E.g., Ex. 90
  130
      E.g., Ex. 90
  131
      Ex. 22
  132
      Ex. 91
  133
      Quinn Emanuel, The Firm & News – About Us, https://www.quinnemanuel.com/the-firm/about-us/.
  134
      Ex. 90
  135
      Ex. 15


  VEEVA’S OPP. TO MOT. FOR SANCTIONS                 -41-               CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 47 of 57 PageID: 11601



  after                                                          more than one year after

                                                and two months after



                    2. IQVIA Destroyed Key Evidence During the             Months Before Its
                       Litigation Hold

          During the months between when                                                        and when

  it began to preserve documents, IQVIA deleted key materials. A pivotal witness in Veeva’s

  antitrust case is                   IQVIA’s                                               during this

  case’s critical period.136          was an influential force behind IQVIA’s exclusionary TPA policy,

  explaining that



                                                                                    137



          Despite

  IQVIA did not preserve               documents. When Veeva requested that IQVIA add               as a

  document custodian, IQVIA responded that



                                                           138
                                                                   left IQVIA in              and
                                139
  returned in                         By IQVIA’s own admission, while



                         140
                               ), IQVIA capitalized on                    by destroying his documents.



  136
      Ex. 92
  137
      Ex. 19                       (emphasis added).
  138
      Ex. 93 (5/16/19 email from M. Pecora (IQVIA) to J. Boehm (Veeva)).
  139
      Ex. 92
  140
      Ex. 90



  VEEVA’S OPP. TO MOT. FOR SANCTIONS                     -42-          CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 48 of 57 PageID: 11602



           IQVIA’s deletions were widespread.             was an IQVIA executive who presided

  over IQVIA’s TPA policy. 141 In addition to perpetuating IQVIA’s “crowdsourcing” pretext for

  its TPA denials,        facilitated unlawful collusion between IQVIA and Cegedim,

                                                                            and while IQVIA and

  Cegedim remained distinct entities.142 But Veeva cannot ascertain the extent of        influence

  over IQVIA’s exclusionary conduct because, again, IQVIA deleted his documents while

  anticipating litigation.143 IQVIA destroyed      documents upon his departure from the company

  in                 three months after IQVIA
                                                                                                144
  and while IQVIA

           The bulk of IQVIA’s motion addresses Veeva’s alleged pre-litigation deletions. Yet

  Veeva could not have anticipated litigation, and had no duty to preserve documents, before this

  lawsuit commenced. Veeva nonetheless preserved and produced those materials that it had in its

  possession. Veeva’s pre-litigation conduct was not sanctionable.

  II.      IQVIA HAS NOT MET ITS BURDEN TO SHOW THAT ANY POST-JANUARY
           2017 DELETIONS WARRANT SANCTIONS

           IQVIA next complains about information that Veeva supposedly deleted post-complaint.


  141
      Ex. 94                           Ex. 105
  142
      Ex. 95
  143
      Ex. 96 (6/14/19 email from M. Pecora (IQVIA) to T. Korman (Veeva))
  144
        IQVIA also deleted documents from

  resorted to IQVIA’s TPA policy to steer customers from Veeva Network toward IQVIA MDM.


                              Ex. 97

                                                                                      Ex. 98
                                    Despite           enthusiasm for tapping into IQVIA’s data
  monopolies, IQVIA eliminated his documents in or after           when he left IQVIA. Ex. 93
  (3/15/2019 email from M. Pecora (IQVIA) to J. Boehm (Veeva)).


  VEEVA’S OPP. TO MOT. FOR SANCTIONS               -43-           CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 49 of 57 PageID: 11603



  Yet IQVIA fails to show that the allegedly erased information was deleted in bad faith, that any

  erasure caused prejudice, or that the material “cannot be restored or replaced through additional

  discovery.” Fed. R. Civ. P. 37(e).

            First, IQVIA complains about Veeva’s deletion of the           database. But that

  database was decommissioned almost a year before the lawsuit, and IQVIA cannot satisfy its

  burden to show that the routine erasure of this material resulted in any prejudice. The lack of

  prejudice is manifest: Veeva already produced the more comprehensive                 database as

  well as emails documenting specific changes to OpenData that IQVIA allegedly seeks from the

              database.

            Second, IQVIA complains that Veeva delayed its preservation of Google Drive documents

  until April 2017, three months after this litigation began. As Veeva has explained to IQVIA,

  Veeva timely issued its litigation hold promptly upon IQVIA’s commencement of this lawsuit in

  January 2017.145 Veeva mistakenly believed that its hold covered all Google applications,

  including Google Drive. But, as it turns out, Google did not even offer such hold functionality for

  Google Drive until March 2017.146 When Veeva later discovered that Google Drive documents

  were inadvertently omitted in April 2017, Veeva expanded the preservation hold—only three

  months after its comprehensive litigation hold, and only 1.5 months after Google began offering

  the hold functionality for Google Drive. Veeva then scoured its records and produced

  approximately 63,000 Google Drive documents. Because any non-preservation of Google Drive

  documents was inadvertent and non-prejudicial, sanctions cannot be imposed.

            A.     Information Contained in the           Database Was Erased in the Routine
                   Course of Business, and Its Substance Largely Has Been Provided

            IQVIA alleges that Veeva’s decommissioning and deletion of the            database was


  145
        Ex. 59
  146
        See supra note 78.


  VEEVA’S OPP. TO MOT. FOR SANCTIONS               -44-            CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 50 of 57 PageID: 11604



  sanctionable spoliation. Yet IQVIA does not dispute that Veeva produced the more

  comprehensive                     the master database in which Veeva keeps its European OpenData

  product, updates its data (in part by processing data change requests), and sends those updates to

  its OpenData customers. See, e.g., In re Pfizer Inc. Sec. Litig., 288 F.R.D. 297, 325 (S.D.N.Y.

  2013) (concluding that sanctions were not warranted because the requesting party “failed to

  demonstrate the relevance of the spoliated evidence” given that the missing evidence, a 2002

  report, had already been produced in draft form and the information in the missing document was

  “consistent with the results of other studies that were produced”).                  was a short-lived

  database in which Veeva collected and processed raw data from 2015 to early 2016 before
                                     147
  loading them into                        Even during that brief period, Veeva processed data change

  requests—                                                             see Mot. 19 n.59—directly in
                 148
                       As Veeva’s data services in Europe improved, Veeva streamlined operations by

  loading data directly into                   phasing out             Once           grew superfluous by

  February 2016, it was decommissioned.149 By 2018, the non-functional                      database

  amounted to dead-space in the cloud for two years. As part of Veeva’s global migration of

  computing infrastructure to Amazon Web Services in 2018,                       was deleted.

           To the extent any data stored in                  was incorporated into OpenData, details about

  that incorporation—including the general source information, the date of the incorporation

  request, and the individual who made the incorporation request—were logged in

  which Veeva produced.150 Also, before the 2016 decommission of                        Veeva


  147
        Ex. 99                                                                                  Ex. 100
  148
        Ex. 100
  149
        Id. at
  150
                       contains detailed information about source of data, including whether a customer



  VEEVA’S OPP. TO MOT. FOR SANCTIONS                         -45-          CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 51 of 57 PageID: 11605



                                                                   151
                                                                         In addition, Veeva produced

  emails documenting specific changes to OpenData that IQVIA allegedly seeks from the

  database. Accordingly, Veeva already has produced materially similar information that IQVIA

  seeks in           through              and various emails.

           IQVIA insists it needs both           and                for

           Mot. 18. According to IQVIA, the only information uniquely accessible from

  are

                                                                              Id. Yet                 provides
                                                                                152
  those details, listing, for example,                                                IQVIA knows as much

  because it derived its (baseless)       allegations from                  and already has used the

  extensive materials available about the well-chronicled            events in its deposition of Veeva
                             153
  employee                         See Mot. 19-20, 22. The relevant information that IQVIA seeks in

             was “restored or replaced” through Veeva’s productions. See Fed. R. Civ. P. 37(e)(1).

           Further, despite being told that certain raw data processed in                (i.e., the              )

  have been archived in a separate repository and is still recoverable, IQVIA never requested

  production of that repository and instead used the deletion of                to suggest a nefarious

  cover-up.154 One way IQVIA suggests this is by resorting to semantics: although Veeva


  requested the change or whether the record derives from publicly available sources such as the
  official registry provided by the National Health Service of Great Britain.
  151
      Id. at
  152
      IQVIA Ex. 60, at 3                                               Ex. 101
  153
        IQVIA was able to determine
                                                              Mot. 20 n.64. IQVIA also could see

                    IQVIA Ex. 58.
  154
        Ex. 59




  VEEVA’S OPP. TO MOT. FOR SANCTIONS                   -46-               CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 52 of 57 PageID: 11606



  informed IQVIA that                 was decommissioned in 2016, almost a year prior to this lawsuit,

  IQVIA argues that statement was false because                  was deleted in 2018. See Mot. 22.

  Those facts are not contradictory and instead show that                was sitting idle for more than

  two years before Veeva decided to delete it. Also, Veeva already has explained to IQVIA that

  the deletion was prompted by a 2018 company-wide transition to Amazon Web Services, during

  which Veeva IT deleted unused software environments.155

              IQVIA also cannot avoid the fact that it never initially requested the         database.

  Not one of IQVIA’s requests for production could cover                   IQVIA nevertheless argues

  that Veeva should have produced the                 database pursuant to IQVIA’s request for “audit

  logs and similar computer generated documentation.”156 IQVIA argues that a storage space used

  for any comparison of customer data constitutes such a “log” or “documentation.” Mot. 20-21.

  IQVIA also claims that Veeva is in violation of the court order compelling production of such

  audit logs. See id. That does not make sense. Veeva already has produced approximately a

  terabyte of external OpenData/Network software log files. 157 IQVIA’s new assertion that its

  request for audit logs implied a request for the              database is unsupported by IQVIA’s

  discovery requests and Your Honor’s prior order, which orders production in response to

  IQVIA’s request and does not support IQVIA’s after-the-fact interpretation of its discovery

  request.158 IQVIA’s faulty interpretation cannot be a basis to argue that Veeva should have

  preserved a database decommissioned before the lawsuit, when an active, more comprehensive

  version already has been produced.



  155
        Id.
  156
      Ex. 102                                     (emphases added).
  157
      Ex. 103 (3/8/19 email from J. Boehm (Veeva) to S. Olson (IQVIA)).
  158
      See ECF No. 115, at 6-7.


  VEEVA’S OPP. TO MOT. FOR SANCTIONS                    -47-            CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 53 of 57 PageID: 11607



         In sum, Veeva deleted the inert           after decommissioning it in February 2016, nearly

  a year before Veeva could have anticipated litigation. Because Veeva produced the more

  comprehensive             and approximately a terabyte of “audit logs,” IQVIA cannot claim that

  Veeva acted fraudulently or in bad faith. Instead, Veeva deleted           as part of its migration

  to Amazon Web Services—“ ‘a matter of routine with no fraudulent intent’ ” to which sanctions

  cannot attach. Mock, 2014 WL 1652792, at *2 (quoting 29 Am. Jur. 2d Evidence § 177).

         B.       A Brief, Inadvertent Delay in Preserving Google Drive Documents Cannot
                  Support Sanctions Where Any Impact Is Negligible and Where Veeva
                  Undertook Every Effort To Cure It
         After IQVIA sued in January 2017, Veeva instituted an expansive litigation hold that

  exceeded its preservation obligations. Veeva inadvertently excluded Google Drive from that

  hold—an oversight that it promptly cured. Veeva remediated any prejudice that might have

  resulted from its temporary oversight by scouring its records and producing responsive materials.

         Brief, inadvertent oversights in preservation, inflicting negligible prejudice, cannot merit

  sanctions. This Court often has refused to impose sanctions without proof of destruction of

  evidence in bad faith. See Bensel, 263 F.R.D. at 153 (declining to issue a spoliation inference or

  impose any other sanctions because the court did not find evidence of bad faith, even though the

  party against whom sanctions were sought “should have moved more quickly to place litigation

  holds on the routine destruction of certain documents and electronic data”); see also Hicks, 2011

  WL 499368, at *2 (denying plaintiff ’s request for adverse spoliation inference where plaintiff

  alleged defendant was, at minimum, negligent in destroying or failing to produce evidence

  because plaintiff offered “no evidence that the destruction was in bad faith”).

         Where the Court has imposed sanctions without a showing of bad-faith destruction of

  evidence, the sanctioned party neglected to institute any litigation hold. In MOSAID

  Technologies Inc. v. Samsung Electronics Co., 348 F. Supp. 2d 332 (D.N.J. 2004), the Court


  VEEVA’S OPP. TO MOT. FOR SANCTIONS                -48-             CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 54 of 57 PageID: 11608



  imposed a “spoliation inference” sanction based on Samsung’s failure to preserve any relevant

  emails after it was sued. Id. at 339. The Court found that “Samsung waited approximately three

  years after the beginning of this litigation, over a year after the close of fact discovery and

  approximately seven months after MOSAID filed its sanctions motion before it actually

  expended any effort to comply with” its discovery obligations. Id.159

         By contrast, Veeva instituted a sweeping litigation hold promptly upon IQVIA’s

  initiation of this lawsuit.160 After IQVIA sued, Veeva promptly instituted litigation hold

  measures for every IT system within Veeva that reasonably was expected to be at issue in the

  case, including salesforce.com, Egnyte, Confluence, Zendesk, JIRA, and key Veeva Vault

  instances (                                                              ). 161 Veeva also worked to

  archive all communications circulated among Veeva’s Google applications by installing Google

  Vault.162 As                             testified, Google Vault



                                                                                       163



         IQVIA points to the                          to demonstrate Veeva’s “contradict[ory]”

  “representations” with respect to its Google Drive preservation. Mot. 26.

  Veeva’s                                                   was not personally involved in

  implementing the litigation hold and mistakenly represented that Veeva began preserving Google

  Drive documents before April 2017.             believed that representation was accurate because



  159
      Although Samsung did not preserve any relevant emails after it was sued, the Court still
  declined to impose the extraordinary sanctions that IQVIA requests. See 348 F. Supp. 2d at 339.
  160
      Ex. 59
  161
      Id.           Faddis Decl. ¶ 25
  162
      Ex. 59                              Faddis Decl. ¶ 28.
  163
      Ex. 59



  VEEVA’S OPP. TO MOT. FOR SANCTIONS                 -49-             CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 55 of 57 PageID: 11609



  he was unaware that Google did not offer “Vault” functionality for Google Drive until March

  2017 and was instead relying on the December 2016 date on which Veeva began subscribing to a

  comprehensive suite of Google products called Google Suite (which included Google Vault). 164

  Also,        was not the only person confused about Google Vault’s changing services:

  Veeva’s                            at the time,                          appears to have been

  likewise unaware that Google did not offer the “Vault” functionality for Google Drive until

  March 2017, and he belatedly activated the function for Google Drive in April 2017. 165

                   mistake cannot elicit sanctions. 166 See Bensel, 263 F.R.D. at 153; Hicks, 2011

  WL 499368, at *2; MOSAID, 348 F. Supp. 2d at 339.

          Veeva’s post-complaint deletion of               database is not sanctionable. Veeva already

  has produced the more comprehensive                 And Veeva’s inadvertent delay in extending

  its comprehensive litigation hold to Google Drive likewise cannot elicit sanctions.

                                          CONCLUSION

          Your Honor should deny IQVIA’s motion because Veeva’s discovery conduct does not

  warrant sanctions.167




  164
      See supra note 78; Faddis Decl. ¶¶ 28-29.
  165
      Id. ¶ 29
  166
      IQVIA’s claim that
                               Mot. 26, is pure speculation. There is no evidence that documents
  were deleted during the three-month window in 2017. Veeva has produced approximately 5,000
  of             documents, and 2,000 of             documents, from Google Drive.
  167
      Veeva reserves the right to seek fees and costs attributable to defending against IQVIA’s
  groundless motion to deter diversionary filings and promote the expedient resolution of this case.
  See Hillburn v. Bayonne Parking Auth., 2012 WL 12862339, at *4 (D.N.J.) (Cavanaugh, J.)
  (fee-shifting is “intended to deter baseless filings in the District Court and thus streamline the
  administration and procedure of the federal courts”) (citation and alteration omitted), aff’d, 562
  F. App’x 82 (3d Cir. 2014).


  VEEVA’S OPP. TO MOT. FOR SANCTIONS                -50-             CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 56 of 57 PageID: 11610



   Dated: May 14, 2020                             Respectfully submitted,

                                            By:    /s/ Arnold B. Calmann
   Steven F. Benz (pro hac vice)                   Arnold B. Calmann (SBN 287781973)
   Daniel S. Severson (pro hac vice)               Jeffrey Soos (SBN 032431994)
   Kylie C. Kim (pro hac vice)                     Jakob B. Halpern (SBN 001582004)
   Christopher M. Sarma (pro hac vice)             Katherine A. Escanlar (SBN 028042004)
   Christopher C. Goodnow (pro hac vice)           SAIBER LLC
   KELLOGG, HANSEN, TODD,                          One Gateway Center, 10th Floor, Suite 1000
     FIGEL & FREDERICK, P.L.L.C.                   Newark, New Jersey 07102
   Sumner Square                                   Tel.: (973) 622-3333
   1615 M Street, N.W., Suite 400                  Email: abc@saiber.com
   Washington, D.C. 20036                          Email: jsoos@sailber.com
   Tel.: (202) 326-7900                            Email: jhalpern@saiber.com
   Email: sbenz@kellogghansen.com                  Email: kescanlar@saiber.com
   Email: dseverson@kellogghansen.com
   Email: kkim@kellogghansen.com                   James T. Southwick (pro hac vice)
   Email: csarma@kellogghansen.com                 Ryan Caughey (pro hac vice)
   Email: cgoodnow@kellogghansen.com               Michael Brightman (pro hac vice)
                                                   Robert Travis Korman (pro hac vice)
   Charles T. Graves (pro hac vice)                SUSMAN GODFREY L.L.P.
   Amit Gressel (pro hac vice)                     1000 Louisiana, Suite 5100
   WILSON SONSINI                                  Houston, Texas 77002-5096
    GOODRICH & ROSATI PC                           Tel.: (713) 651-9366
   One Market Plaza, Spear Tower, Suite 3300       Email: jsouthwick@susmangodfrey.com
   San Francisco, California 94105                 Email: rcaughey@susmangodfrey.com
   Tel.: (415) 947-2109                            Email: mbrightman@susmangodfrey.com
   Email: tgraves@wsgr.com                         Email: tkorman@susmangodfrey.com
   Email: agressel@wsgr.com
                                                   Michael Gervais (pro hac vice)
   Joel C. Boehm (pro hac vice)                    SUSMAN GODFREY L.L.P.
   WILSON SONSINI                                  1900 Avenue of the Stars, Suite 1400
     GOODRICH & ROSATI PC                          Los Angeles, California 90067
   900 South Capital of Texas Highway              Tel.: (310) 789-3100
   Las Cimas IV, Fifth Floor                       Email: mgervais@susmangodfrey.com
   Austin, Texas 78746
   Tel.: (512) 338-5418                            Jenna G. Farleigh (pro hac vice)
   Email: jboehm@wsgr.com                          SUSMAN GODFREY L.L.P.
                                                   1201 Third Avenue, Suite 3800
                                                   Seattle, Washington 98101
                                                   Tel.: (206) 505-3826
                                                   Email: jfarleigh@susmangodfrey.com


                 Counsel for Defendant / Counterclaim-Plaintiff Veeva Systems Inc.



  VEEVA’S OPP. TO MOT. FOR SANCTIONS                           CASE NO.: 2:17-CV-00177-CCC-MF
Case 2:17-cv-00177-CCC-MF Document 312 Filed 05/15/20 Page 57 of 57 PageID: 11611
